DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 are rejected under 35 U.S.C. 102a1 as being anticipated by CN 109349177A.
Regarding claims 1- 3, CN ‘177 teaches methods for cultivating oysters and microalgae (claim 1) wherein the oysters and microalgae are cultured together. Since the organisms are co-cultured, when practicing the methods of CN ‘177 one would inherently be adding bivalve (oyster) waste, which inherently contains nitrogen and phosphorus to the microalgae culture.
Regarding claim 4, the microalgae can be Chlorella (claim 3).
Regarding claims 5 - 8, CN ‘177 teaches providing the microalgae to the oysters (claim 4). Although the reference does not expressly state that the microalgae are cultivated with bivalve waste as a nutrient, it is noted that the microalgae and oysters are co-cultured/cultivated (claim 1). As such, when practicing the methods of CN ‘177, one would inherently be adding bivalve (oyster) waste, which inherently contains nitrogen and phosphorus to the microalgae culture.
Regarding claim 9, the microalgae can be Chlorella (claim 3).
Therefore, the reference anticipates the claimed subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699